WHEELER-, District Judge.
This suit is brought for alleged infringement “since the 18th day of March, 18&0,” of two claims of patent No. 325,618, dated September 1, 1885, and granted to Robert ■A. McCarty for a store-service apparatus. The claims are for:
“(16) In store-service apparatus, the combination, with a stretched wire way, of a wheeled carrier traveling thereon, and a receptacle suspended beneath the carrier, and removably held thereto by a depending ring, substantially as set forth. (17) In store-service apparatus, the combination, with a stretched wire way, of a wheeled carrier traveling thereon, a receptacle reT movably locked to such a carrier, and a spring cover for the receptacle, held permanently by the carrier, substantially as set forth.”
The principal part of the patent relates to the propulsion of the carrier to and fro along the wire way. The manner of the suspension of the receptacle from the carrier has nothing to do with that operation, which would be the same however what was carried should be suspended. Removable suspension by a depending ring was, at the date of the patent, well known and familiar. It was p,ublicly to be seen for lamps in railroad ears and other places. There does not seem to have been any room for any patentable invention about it, and this sixteenth claim appears now to be void on its face.
The seventeenth claim was held void for want of patentable novelty, in view of a lantern proved, in Rapid-Service Store R. Co. v. Taylor (C. C.) 43 Fed. 249. That case was decided, in .1887, and the plaintiff there was a predecessor in title to the plaintiff here; but the defendants are different, and, of course, the decree is not conclusive as an estoppel. It is understood not to have been appealed from, however, and is a weighty authority here, so far as the cases are alike. Such lanterns, with lamps in sorted, and held up by a common bayonet joint to a chimney .held in place by a spring below the handle at the top, as the receptacle of this claim is, were in well-*735known exieumve use, and a part of the common knowledge of such things, long before this patent. The question as to the validity of the claim is the same, with reference 1o this common knowledge, as it would be if such a lantern was proved as an anticipation, and is the same as that decided there. That case, so long acquiesced in, is assented to and followed. Demurrer sustained.